internal_revenue_service uic department of the treasury washington dc o i ket os wt contact person telephone number in reference to date t ep ra t3 mar legend taxpayer a taxpayer b individual c tra q ira r ira 8s ira t ira u ira v ira x company m company n dear this is in response to the representative on your behalf as supplemented by correspondence dated administration regulations the following facts and representations support your ruling_request in which you request relief under sec_301_9100-3 of the procedure and letter submitted by your authorized taxpayer a maintained iras q and s individual_retirement_arrangements described in code sec_408 during calendar_year taxpayer a converted ira q to a roth_ira ira r with company m and converted ira s to another roth_ira ira t with company n taxpayer b taxpayer a’s spouse maintained iras u and w an individual_retirement_arrangement described in code sec_408 during calendar_year taxpayer b converted ira u to a roth_ira ira v also with company m and converted ira w to another roth tra ira x with company n taxpayer a and b filed a joint federal_income_tax return with respect to the calendar_year taxpayers a and b’s adjusted_gross_income for exceeded the limit found at sec_408a of the internal_revenue_code taxpayers a and b used the services of a tax preparer ie individual c a certified_public_accountant in preparing their federal_income_tax return at the time they filed their federal tax_return taxpayers a and b were not aware of the income limitations found at code sec_408a and individual c did not advise them of said limitations during the calendar_year taxpayers a and b became aware of the income limitations referenced above and realized that they were ineligible to convert their traditional iras iras q s u and w to roth iras iras r t v and x respectively page since taxpayers a and b were unaware during calendar_year that they were ineligible to convert their traditional iras to roth iras they were also unaware prior to the end of the calendar_year of the time limits found in announcements and for recharacterizing an amount that had been improperly converted from a traditional_ira to a roth_ira this request for letter_ruling was submitted to the service shortly after taxpayers a and b became aware of their ineligibility to convert their traditional iras to roth iras and prior to the service’s discovering that they were ineligible to so convert taxpayers a and b timely filed their calendar_year federal_income_tax return based on the above you through your authorized representative request the following letter_ruling that pursuant to sec_301_9100-3 of the regulations taxpayers a and b are granted a period not to exceed six months from the date of this ruling letter to recharacterize their roth iras iras r and t and iras v and x respectively to traditional iras with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the internal_revenue_code and sec_1_408a-5 of the income_tax regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax returns for the year of contributions sec_1_408a-5 question and answer-6 describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a page qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple’s combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301 c of the regulations provides that the commissioner of the intenal revenue service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the temporary regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control ili if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election page sec_301 c i of the temporary regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section announcement lr b date provided that a taxpayer who timely filed his her federal_income_tax retum would have until date to recharacterize an amount that had been converted from a traditional_ira toa roth_ira announcement lr b date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira taxpayers a and b timely filed their federal_income_tax return as a result they were eligible for relief under either announcement or announcement however they missed the deadlines found in said announcements therefore it is necessary to determine if they are eligible for relief under the provisions of sec_301_9100-3 of the regulations in this case taxpayers a and b were ineligible to convert their iras q and s and tras u and w to roth iras r and t and roth iras v and x respectively since their adjusted_gross_income exceeded dollar_figure however until they discovered otherwise taxpayers a and b believed that they were eligible to convert their iras q s and u and w to roth iras taxpayers a and b filed this request for sec_301 relief shortly after discovering that they were ineligible to convert iras q and s and u and w to roth iras and as noted above before the service discovered their failure to comply with the announcements referenced above calendar_year is not a closed tax_year with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth iras four-iras r t v and x as traditional iras specifically the service has concluded that you have met the requirements of clauses i iii and v of sec_301_9100-3 of the regulations therefore you are granted an extension of six months from the date of the issuance of this letter_ruling to so recharacterize no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto ae page this letter is directed only to the taxpayers who requested it section 6100g of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative sincerely yours to yedno k- kenneth t yednock manager employee_plans technical tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice of intention to disclose be
